NETERER, District Judge.
Admiralty Rule 31, 28 U.S.C.A., following section 723, provides that written interrogatories may be served on the opposite party who shall answer “separately and fully in writing under oath * * * within 15 days * * *, objection to any interrogatories may be presented to the court within 10 days after service thereof * * None of the Admiralty Rules or statute specifically provide for filing exceptions to answers to the interrogatories, and no provision being made, and no time within which to file being fixed, by the Admiralty Rules, the statutes of the United States, or the Local Rules, the court must determine by analogy, or otherwise, the time of performance for such procedural step. Sec. 40 to the Local Admiralty Rules W.D. of Wash, provides that “whenever a procedural question arises which is not covered by statutes of the United States Supreme Court Admiralty Rules, or these rules, it shall be determined, if possible, by the procedure heretofore prevailing in courts of Admiralty of the United States”.
Benedict on Admiralty, 6th edition, vol. 2, sec. 333, says: “exceptions must be taken promptly within the time limit by the District Court Rules and failure to file exceptions is a waiver of the right to except.” The procedure heretofore in this court required exceptions to answers to interrogatories to be filed within 4 days after notice of filing the same.*
That 48 days, the time within which the exceptions in question were filed, cannot be sustained by authority, reason or from any view point of approach is clear. It is obvious by analogy with other requirements for performance in procedural steps in the United States Supreme Court Admiralty Rules, and rule heretofore prevailing in this court and effective Local Admiralty Rule, such exceptions must be filed to the answers of the interrogatories within 10 days. Rule 5, Local Admiralty Rules W.D. of Wash., definitely fixes the time as 10 days; it provides: “except as otherwise provided by statute Supreme Court Admiralty Rules, these rules, * * * the time allowed for procedural action shall be the period of 10 days.”
Exception — motion—is therefore sustained.

 See. 43, p. 98, Admiralty Rules of this court, Lowman & Hanford Ed. 1904, superseded by Local Admiralty Rules W.D. of Wash, effective August 1, 1941, says: “Answers to interrogatories may he excepted to in the same manner as libel and answer.” Rule 40, L. & H. Ed. 1904, supra, provides: “exceptions to the answer shall be taken within 4 days after notice of filing same.”